Name: 81/1067/EEC: Commission Decision of 3 December 1981 on applications for reimbursement and the payment of advances in respect of the development of agricultural advisory services in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  financial institutions and credit;  Europe; NA;  accounting
 Date Published: 1981-12-31

 Avis juridique important|31981D106781/1067/EEC: Commission Decision of 3 December 1981 on applications for reimbursement and the payment of advances in respect of the development of agricultural advisory services in Italy (Only the Italian text is authentic) Official Journal L 391 , 31/12/1981 P. 0004 - 0022COMMISSION DECISION of 3 December 1981 on applications for reimbursement and the payment of advances in respect of the development of agricultural advisory services in Italy (Only the Italian text is authentic) (81/1067/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy (1), and in particular Article 12 (5) thereof, Whereas applications for reimbursement and applications for payment of advances to be submitted by Italy to the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), must contain certain details permitting examination of the conformity of the expenditure with the provisions of Regulation (EEC) No 270/79 and of the Italian programme approved pursuant to Article 4 (3) of the said Regulation; Whereas, to permit effective control, Italy must keep the supporting documents available for inspection by the Commission for a period of three years from the payment of the last reimbursement; Whereas, to enable use to be made of the possibility of advances being paid by the Commission, the relevant rules and procedures should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. Reimbursement applications as referred to in Article 12 (1) of Regulation (EEC) No 270/79 shall be as set out in Annexes I and II. 2. Italy shall forward to the Commission, together with the first application for reimbursement, copies of the national implementing provisions, administrative instructions and forms or any other documents relating to the administrative implementation of the measure. Article 2 Italy shall keep at the Commission's disposal, for three years after the payment of the final reimbursement, all the supporting documents or certified copies of such documents in its possession on the basis of which the aid measures provided for in Regulation (EEC) No 270/79 have been decided upon. Article 3 Applications for advances on expenditure eligible for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund, as referred to in Article 12 (2) of Regulation (EEC) No 270/79 shall be as set out in Annexes III and IV. Article 4 1. Advances paid by the Guidance Section of the European Agricultural Guidance and Guarantee Fund, may amount to a maximum of 80 % of the total Community contribution to the financing of estimated expenditure for the reference year. 2. Advances which have not been used during the year in respect of which they have been paid shall be deducted from the advance payable for the following year. Article 5 Before the end of each year for which advances have been paid Italy shall submit a report on the progress of operations during the first 10 months of the year, in accordance with Annex V. (1) OJ No L 38, 14.2.1979, p. 6. Advances for the following year shall not be paid until the abovementioned report has been submitted to the Commission. Article 6 Payment applications as referred to in Article 12 (3) of Regulation (EEC) No 270/79 must be as set out in Annexes VI to VIII. Article 7 This Decision is addressed to the Italian Republic. Done at Brussels, 3 December 1981. For the Commission Poul DALSAGER Member of the Commission ANNEX I APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. FOR THE TRAINING OF AGRICULTURAL ADVISERS UNDER REGULATION (EEC) No 270/79 ON THE DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES IN ITALY Article 11 (1) SUMMARY TABLE >PIC FILE= "T0021321"> ANNEX II A APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. FOR THE SPECIALIZED TRAINING OF TEACHERS Article 11 1 (a) (150 000) >PIC FILE= "T0021322"> ANNEX II B APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19 ... FOR THE RUNNING EXPENSES OF THE INTER-REGIONAL BODY Article 11 (1) (a) (50 000) >PIC FILE= "T0021323"> ANNEX II C >PIC FILE= "T0021324"> ANNEX II D APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. ON ATTENDANCE ALLOWANCES IN RESPECT OF AGRICULTURAL ADVISERS' TRAINING COURSES Article 11 (1) (b), second indent >PIC FILE= "T0021325"> ANNEX II E REIMBURSEMENT BY ITALY OF THE COMMUNITY CONTRIBUTION TOWARDS THE ATTENDANCE ALLOWANCE GRANTED FOR ADVISERS WHO HAVE NOT COMPLETED THREE YEARS OF SERVICE Article 11 (2) >PIC FILE= "T0021326"> It is hereby confirmed that: - the expenditure in respect of which the Community contribution is requested was incurred in the implementation of the outline plan on agricultural advisory services approved by Commission Decision 81/234/EEC of 23 March 1981, - the teaching staff have received specialized training enabling them to teach the subjects listed in Article 7 (1) of Regulation (EEC) No 270/79, - the centres have the teaching staff referred to in Article 5 (2) of the abovementioned Regulation, - the candidates admitted to the training courses for agricultural advisers meet the qualification and professional experience conditions laid down in Article 6 of the abovementioned Regulation, - the training provided satisfies the conditions laid down in Article 7 (1) and (2) of the abovementioned Regulation, - the contribution requested toward expenditure on the course attendance allowance does not exceed 2 000 units of account per student, - the recipients have been informed of the Community contribution in an appropriate manner. Stamp and signature of the competent authority ANNEX III APPLICATION FOR PAYMENT OF AN ADVANCE FOR 19.. UNDER REGULATION (EEC) No 270/79 ON THE DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES IN ITALY Article 11 (1) SUMMARY TABLE >PIC FILE= "T0021327"> ANNEX IV A APPLICATION FOR AN ADVANCE FOR 19.. FOR THE SPECIALIZED TRAINING OF TEACHERS Article 11 (1) (a) (150 000) >PIC FILE= "T0021328"> It is hereby confirmed that: - the appropriations required for the national financial contribution are available and will be paid during the year for which the advances are requested, - the estimated costs referred to in column 3 correspond to the expenditure to be met during the year for which the advances are requested, - the advances will be made available for the measure in question during the year for which the advances are requested, - those concerned will be informed in an appropriate manner when the advance is paid of the percentage of the appropriations originating from Community funds. (A memorandum on the procedure laid down for that purpose is enclosed with this application.) Stamp and signature of the competent authority ANNEX IV B APPLICATION FOR PAYMENT OF AN ADVANCE FOR 19.. FOR THE RUNNING EXPENSES OF THE INTER-REGIONAL BODY Article 11 (1) (a) (50 000) >PIC FILE= "T0021329"> It is hereby confirmed that: - the appropriations required for the national financial contribution are available and will be paid during the year for which the advance is requested, - the estimated costs specified in column 1 correspond to the expenditure to be met during the year for which the advances are requested, - the advances will be made available to the inter-regional body during the year for which the advances are requested, - those concerned will be informed in an appropriate manner when the advance is paid of the percentage of the appropriations originating from Community funds. (A memorandum on the procedure for that purpose is enclosed with this application.) Stamp and signature of the competent authority ANNEX IV C >PIC FILE= "T0021330"> ANNEX IV D APPLICATION FOR PAYMENT OF AN ADVANCE FOR 19.. FOR ATTENDANCE ALLOWANCES IN RESPECT OF TRAINING COURSES FOR AGRICULTURAL ADVISERS Article 11 (1) (b), second indent >PIC FILE= "T0021331"> It is hereby confirmed that: - the appropriations required for the national financial contribution are available and will be paid during the year for which the advances are requested, - the estimated costs referred to in column 3 correspond to the expenditure to be met during the year for which the advances are requested, - the advances will be made available to those concerned during the year for which the advances are requested, - those concerned will be informed in an appropriate manner when the advance is paid of the percentage of the appropriations originating from Community funds. (A memorandum on the procedure laid down for that purpose is enclosed with this application.) Stamp and signature of the competent authority ANNEX V >PIC FILE= "T0021332"> ANNEX VI LIST OF TRAINING CENTRES FOR AGRICULTURAL ADVISERS DESIGNATED AND APPROVED BY THE MEMBER STATE >PIC FILE= "T0021333"> ANNEX VII APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. FOR THE EMPLOYMENT OF AGRICULTURAL ADVISERS UNDER REGULATION (EEC) No 270/79 ON THE DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES IN ITALY Article 11 (3) SUMMARY TABLE >PIC FILE= "T0021334"> ANNEX VIII A APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. FOR THE EMPLOYMENT OF AGRICULTURAL ADVISERS UNDER REGULATION (EEC) No 270/79 ON THE DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES IN ITALY ADVISERS POSTED TO THE MEZZOGIORNO >PIC FILE= "T0021335"> ANNEX VIII B APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19.. FOR THE EMPLOYMENT OF AGRICULTURAL ADVISERS UNDER REGULATION (EEC) No 270/79 ON THE DEVELOPMENT OF AGRICULTURAL ADVISORY SERVICES BY ITALY ADVISERS POSTED TO REGIONS OTHER THAN THE MEZZOGIORNO >PIC FILE= "T0021336"> It is hereby confirmed that: - the activities of the advisers are wholly devoted to the provision of agricultural advice, to the exclusion of any administrative or other tasks unrelated to this purpose, - at least 60 % of the agricultural advisers trained are employed in the Mezzogiorno, - the agricultural advisers are paid directly or indirectly by the public authorities and are employed by advisory services under annual plans for the implementation of programmes or measures for the balanced development of agriculture in the priority areas, - the maximum remuneration for which reimbursement is requested does not exceed 10 000 units of account per adviser, - EAGGF aid is requested for a maximum period of six years' service of the agricultural adviser, - the reimbursement application relates to the premiums for advisers employed at 1 January, - the recipients have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority